Citation Nr: 0902817	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-24 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.  He received the Combat Infantryman Badge (CIB) 
and Korean Service Medal with Three Bronze Stars.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2004 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board remanded this case in July 2007 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened claim for service connection for bilateral 
hearing loss and the claim for service connection for 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2002 rating decision denied a claim for 
service connection for bilateral hearing loss.

2.  Evidence received since the November 2002 final decision 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for bilateral hearing 
loss.




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2008).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

A decision issued by the San Juan, Puerto Rico, RO in 
November 2002 denied the claim for entitlement to service 
connection for bilateral loss.  The RO notified the veteran 
of this decision by letter dated November 22, 2002, but he 
did not file a timely appeal.  See 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.302(a) (2002) (a notice of 
disagreement (NOD) shall be filed with the agency of original 
jurisdiction (AOJ) within one year from the date that the 
agency mails notice of the determination).  An unappealed 
determination of the AOJ is final. 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2008).

The veteran filed a claim to reopen in December 2002, and 
this appeal ensues from the January 2004 rating decision that 
reopened the claim but continued the previous denial of 
service connection for bilateral hearing loss.  

The RO has reopened the claim, but has continued the denial 
issued in a previous final decision on a de novo basis.  
While the RO has adjudicated the issue on a de novo basis, 
the Board is under a legal duty in such a case to determine 
if there was new and material evidence submitted, regardless 
of the RO's action.  See Jackson v. Principi, 265 F. 3d. 1366 
(Fed. Cir. 2001).  Accordingly, the Board will initially 
adjudicate whether new and material evidence has been 
submitted to reopen the veteran's claim for entitlement to 
bilateral hearing loss.  Insofar as the veteran's claim has 
been reopened, the veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The evidence of record prior to the November 2002 final 
rating decision did not include any purported medical link 
between the veteran's claimed hearing disability and his 
military service.  

The newly submitted evidence includes April 2008 VA 
audiologcal examination reports.  One of these reports 
contains a statement by an examiner that appears to link the 
veteran's hearing loss to his active military service. 

Since this newly received evidence explains possible nexus to 
service, which was not shown by the evidence prior to 
November 2002, this evidence is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened.  It 
also raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for bilateral 
hearing loss.  Therefore, this evidence is both new and 
material, and the veteran's claim for entitlement to service 
connection for bilateral hearing loss is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.  


REMAND

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases, such as this one, where there is (1) 
evidence of a current disability, (2) evidence of an in-
service event, injury, or disease, and (3) an indication that 
there may be a connection between the two.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.326 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  To this end, the veteran 
was given VA audiological examinations in conjunction with 
this claim in April 2008.  

The Court of Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two. See Nieves- Rodriguez v. Peake, No. 06-
312 (U.S. Vet. App. Dec. 1, 2008); Stefl v. Nicholson, 21 
Vet.App. 120, 124 (2007) ("[A]medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.").

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided). 

The April 2008 VA audiologist, V.J.U-S stated that "based in 
this evidence patient's hearing loss is at least as likely as 
not incurred or related to military service."  Although the 
examiner provided a rationale for this opinion, the rationale 
seems to support a conclusion that the veteran's hearing loss 
and tinnitus were not due to his military service, as he 
noted no evidence of treatment for the veteran's ears in 
service, normal hearing on separation examination and the 
first medical evidence of hearing loss not appearing until 
1976.  A bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
It is imperative that examiner clarify his opinion.  In 
addition, the audiologist did not specifically comment on 
whether the veteran's tinnitus was related to service.  
Therefore, the Board finds that the April 2008 medical 
opinion from V.J.U-S is inadequate.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Refer the claims folder, which should 
include a copy of this remand order, to 
the VA audiologist, V.J.U-S, who conducted 
the April 2008 audiological examination, 
if he is available (if he is not, then to 
another VA audiologist who is qualified to 
address the issue on appeal).  Ask the 
audiologist to consider the entire record, 
and provide an addendum to his April 2008 
opinion, specifically addressing the 
etiology of the veteran's tinnitus and 
bilateral hearing loss.

The examiner, V.J.U-S should clarify his 
April 2008 opinion and state definitively 
whether the veteran's current tinnitus and 
bilateral hearing loss are in any way 
related to the veteran's active military 
service, to include the veteran's exposure 
to acoustic trauma in combat.  A complete 
rationale for the opinions relating to 
both disabilities should be included.

If the VA audiologist who conducted the 
April 2008 examination is NOT available to 
conduct the review directed herein and the 
matter is referred to another VA 
audiologist, then first inquire of that 
audiologist whether he or she requires a 
physical examination of the veteran to 
provide the requested opinions.  

If so, attempt to schedule the veteran for 
such examination to facilitate the 
audiologist's written response to the 
inquiries above.  The audiologist should 
conduct appropriate diagnostic testing as 
he or she deems is warranted.  Inform the 
veteran that if he refuses to appear for 
an examination, his claim will be decided 
without the benefit of potentially 
favorable evidence. 

2.  Readjudicate the claim based on the 
whole record. If any benefit sought on 
appeal remains denied, then the veteran 
and his representative, if any, should be 
provided an updated Supplemental Statement 
of the Case that includes a summary of all 
evidence and applicable laws and 
regulations pertinent to the issues on 
appeal. Provide an appropriate opportunity 
to respond thereto. Then, if in order, 
return the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


